Citation Nr: 1314924	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a colon disorder, to include diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran enlisted in the National Guard in 1963, and he retired from the National Guard in 2001.  In the interim his service included active duty for training from December 1963 to May 1964, active duty training from October 1986 to January 1987, and active duty from November 1990 to January 1991.  He had active service in the Southwest Asia Theater of operations during the Persian Gulf War from December 13, 1990 to April 15, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the Veteran's claim for service connection for GERD, and denied his claim for service connection for diverticulitis, in a December 2010 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the December 2010 decision as to the denial of service connection for a colon disorder, to include diverticulitis.  The Court granted the JMR in a September 2011 Order.  The Board remanded both issues in September 2012.  The issues now return to the Board for further consideration.

When determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's claims are most appropriately characterized as reflected on the title page of this decision.





FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's gastroesophageal disorder, to include GERD, to his service.

2.  The most probative evidence fails to link the Veteran's colon disorder, to include diverticulitis, to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastroesophageal disorder, to include GERD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).

2.  The criteria for service connection for a colon disorder, to include diverticulitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an April 2006 letter which advised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claim in June 2006.  VA also provided the Veteran with an additional notice letter explaining the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in September 2012, and readjudicated the claims in a February 2013 supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA and private treatment.

The Veteran was afforded VA compensation and pension examinations germane to his claims for service connection for GERD and a colon disorder on appeal in January 2011, June 2012, and December 2012.  These examination reports are adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the claimed disabilities would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiners fully described the functional effects caused by the Veteran's claimed GERD and colon disorder.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The record reflects substantial compliance with the Board's prior remand instructions.  In December 2010, the Board requested that the RO ask the Veteran to identify all of his treating healthcare providers for GERD since April 2006 and associate records of his treatment with the claims file, and provide the Veteran with a new examination for his GERD.  In response, the RO sent the Veteran a letter in December 2010 requesting information and authorization to obtain those treatment records, and provided him with a VA examination in January 2011.  In September 2012, the Board requested that the RO provide the Veteran with adequate notice as to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; associate the June 2012 VA opinion with the claims file; and schedule the Veteran for a new examination of his colon disorder, to include diverticulitis.  In response, the RO sent the Veteran the appropriate notice letter in September 2012 and readjudicated the claim in a February 2013 supplemental statement of the case, associated the June 2012 VA opinion with the claims file, and provided the Veteran with a new examination of his colon disorder, to include diverticulitis, in December 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The term "service," as used in 38 C.F.R. § 3.303, includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and generally speaking, any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

Pursuant to 38 C.F.R. § 3.317, subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Service Connection for a Gastroesophageal Disorder, including GERD

The Veteran contends that his GERD is related to service.

The Veteran's service treatment records reflect, at best, that his symptoms of GERD had their onset during INACDUTRA, and did not worsen during ACUDTRA or active duty.  Specifically, in Reports of Medical History dated September 1963, April 1964, April 1972, and May 1976, the Veteran reported that he did not have, and had never had, stomach, liver, or intestinal trouble.

The Veteran first asserted that he had stomach, liver, or intestinal trouble in a Report of Medical History dated August 1979, during INACDUTRA.  In his August 1983 Report of Medical History, the Veteran again asserted that he had stomach, liver, or intestinal trouble-and the clinician clarified that the Veteran had minor heartburn with certain foods.  The Veteran again reported having  stomach, liver, or intestinal trouble in his July 1987 and September 1989 Reports of Medical History; in the later report, the clinician found that the Veteran had trouble with greasy food intake 10 years prior, and had experienced no problems since then.  The Veteran denied having ever experienced stomach, liver, or intestinal trouble in November 1990.

In a March 1991 Report of Medical History-during active duty-the Veteran reported having stomach, liver, or intestinal trouble, but in his comments the clinician found a normal physical examination.

In an April 1993 Report of Medical History, during another period of INACDUTRA, the Veteran again reported having experienced stomach, liver, or intestinal trouble; the clinician found a history of frequent dyspepsia which had been much less of a problem over the past few years.  The Veteran again reported having experienced stomach, liver, or intestinal trouble in Reports of Medical Examination dated October 1993 and June 1995; in the later report a clinician found that the Veteran had a history of food intolerance and indigestion, but no problems now.  In his January 1997 Report of Medical History, the Veteran denied having stomach, liver, or intestinal trouble.  In his September 1999 report-also during INACDUTRA-the Veteran again reported having experienced stomach, liver, or intestinal trouble, and the clinician diagnosed him with GERD.

After service, beginning in 2001, the Veteran received treatment for stomach disorders including GERD and possible Barrett's esophagus (a disorder in which the lining of the esophagus is damaged by stomach acid).  In December 2009, D. Carroll, M.D., a private physician, diagnosed the Veteran with gastroesophageal (GE) reflux.  In February 2010, another private physician, M. Sullivan, M.D., diagnosed the Veteran with chronic gastritis, borderline Barrett's esophagus, esophageal narrowing, a lax lower esophageal sphincter, a hiatal hernia, and duodenitis with a duodenal nodule and ectopic gastric mucosa of the duodenal bulb.

VA provided the Veteran with a gastrointestinal examination in January 2011.  The Veteran reported that his reflux began in 1992, but also stated that he may have had problems for many years.  The Veteran specifically denied any significant GERD symptoms during active duty.  The VA examiner diagnosed the Veteran with GERD, and opined that it had not undergone an increase in severity during his active service because the Veteran denied any symptoms prior to 1992, and specifically denied any treatment for GERD while on active duty.

VA obtained an additional opinion as to the Veteran's gastroesophageal condition in June 2012.  Based on his review of the records above, which he discussed in detail, the author opined:

[T]he Veteran's esophagus and hiatal hernia condition of gastroesophageal reflux disease (GERD) existed prior to 1990, with evidence as early as 1979, but the claimed condition, which clearly and unmistakably existed prior to his active service, was clearly not increased in severity or aggravated beyond its natural progression while the Veteran was on active duty between 11/1990 and 6/1991.

The January 2011 and June 2012 VA clinicians' opinions are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, their opinions are credible based on their internal consistency and their duty to provide truthful opinions.  The Board further finds that their opinions are most probative because they considered the Veteran's medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's esophageal disorders clearly and unmistakably existed prior to service and did not increase in severity therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on a thorough review of the foregoing medical evidence and opinions, the Board accepts the June 2012 VA clinician's opinion that the Veteran's gastroesophageal disorders, including GERD, clearly and unmistakably existed prior to his active service, based on his contemporaneous report of stomach, liver, or intestinal trouble in August 1979, and the contemporaneous finding of heartburn in August 1983.  The Board notes that the Veteran's dates of active duty and ACDUTRA, as listed in his official DD 214 forms, do not include any dates in August 1979 or August 1983.

Likewise, the Board accepts the January 2011 and June 2012 VA clinicians' opinions that the Veteran's gastroesophageal disorders, including GERD, were not aggravated in service.  Specifically, their findings are consistent with the Veteran's service treatment records, which include the March 1991 clinician's finding of a normal physical examination, as well as the Veteran's own statement to the January 2011 examiner that he did not have any significant GERD symptoms during active duty.

Furthermore, the Veteran is not eligible for service connection for his gastroesophageal disorders found during periods of INACDUTRA because they are diseases, and not injuries.  See 38 C.F.R. §§ 3.6(a), (c), (d); 3.303.

Additionally, the Veteran is not eligible for service connection for his gastroesophageal disorders, including GERD, under 38 C.F.R. § 3.317 because those disorders have been diagnosed and are not medically unexplained.

The most probative evidence of record does not show that the Veteran's gastroesophageal disorders, including GERD, were incurred during or as a result of his active service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.

Service Connection for a Colon Disorder, to include Diverticulitis

The Veteran contends that his colon disorder, to include diverticulitis, is related to service.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a colon disorder.  The Veteran expressly denied any past or present piles (hemorrhoids) or rectal disease in all of his Reports of Medical History, and clinicians likewise found that his anus and rectum were normal in all of his Reports of Medical Examination.

The Veteran was first diagnosed with a colon disorder in August 1999, when Dr. Sullivan diagnosed scattered diverticula, a redundant colon, and internal hemorrhoids following a colonoscopy.  Subsequently, the Veteran received additional diagnoses of colon disorders, including diverticulosis in October 2001; diverticulitis, diverticulosis coli and hemorrhoids in November 2001; diverticula coli in September 2005; diverticulosis in September 2006; internal hemorrhoids and diverticula in January 2010; diverticulosis in July 2010; and diverticulosis in January 2011.

VA provided the Veteran with an examination of his intestinal conditions in December 2012.  The examiner, a physician, diagnosed the Veteran with diverticulitis and diverticulosis.  The examiner opined that those disorders were less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that there is no evidence to indicate that either condition was present in 1991 or within one year thereafter.

The VA physician's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA physician's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the December 2012 VA physician's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's colon disorders were less likely than not incurred in or caused by service because there is no evidence to indicate that either condition was present in 1991 or within one year thereafter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the VA examiner's opinion is consistent with the evidence of record, including the contemporaneous in-service findings of normal anus and rectum, the Board finds that his reasoning and conclusions warrant the greatest probative weight.

Additionally, the Veteran is not eligible for service connection for his colon disorders under 38 C.F.R. § 3.317 because those disorders have been diagnosed and are not medically unexplained.

The most probative evidence of record does not show that the Veteran's colon disorders were incurred during or as a result of his active service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a gastroesophageal disorder, to include GERD, is denied.

Service connection for a colon disorder, to include diverticulitis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


